Title: From Thomas Jefferson to Jonathan Edwards, 14 July 1791
From: Jefferson, Thomas
To: Edwards, Jonathan



Sir
Philadelphia July 14. 1791.

I have duly recieved your favor of the 4th. inst. The books you mention had come to hand and been regularly entered. I have assured myself by an examination of my own notes of letters recieved, made in the moment of recieving them, and also of the letters filed in the office, that no letter came with those books. In such cases, where there is no indication whither or how the certificate is to be sent, we do not venture to send it out at random. The right however is secured by the entry; the certificate is nothing more than an evidence of it. I have now the honor to inclose yours and to assure you of the regard with which I am Sir Your most obedt. humble servt,

Th: Jefferson

